Citation Nr: 1500796	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-48 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision.  The Veteran requested a Travel Board hearing and was scheduled for August 18, 2014.  The Veteran withdrew his hearing request on August 14, 2014. 

This appeal was processed using the "Virtual Benefits Management System (VBMS)."  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to his service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2009.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, VA treatment records, Social Security Administration (SSA) records, and statements from the Veteran are associated with the record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Automobile and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 

The Veteran contends that this claim on appeal should be granted because he has a valid driver's license, eligible for handicapped plates in the state of Florida, and needs to purchase a new automobile as his last one was deemed a total loss after an accident.  In the December 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran explained that he needs another vehicle to help other people with their transportation needs in his community.  He reiterated his need for a vehicle in subsequent statements dated August 2012 and April 2013.

The Veteran is service connected for schizophrenia, rated at 100 percent from March 5, 1971 to October 31, 1975, October 4, 1976 to October 31, 1976, and since December 4, 1980.  He has also been in receipt of a total disability based on individual unemployability (TDIU) due to the severity of this service-connected disability from November 1, 1976 to December 30, 1980.

Notably, the Veteran has not requested, nor has the AOJ adjudicated, service connection for any other disability, to include the feet, hands, eyes, knees, or hips.

Review of the VA treatment records and SSA records document the Veteran's ongoing complaints and treatment for his service-connected schizophrenia.  The Board notes that on a March 1971 application for Social Security Disability Insurance benefits, the Veteran listed his disabilities as nervous and poor vision.  Upon physical examination, no abnormalities of the eyes were documented and he received notification of the denial for such benefits in September 1971.

The medical evidence of record does not reflect the degree of impairment required for eligibility of the claimed benefit on appeal.  The evidentiary record reflects that the Veteran's service-connected schizophrenia (a psychiatric disability) does not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.  In fact, the Veteran demonstrates his ability to move and use his hands and feet and no hindrance in eye sight.  As noted above, he submitted a copy of his valid driver's license, described his intent to provide transportation needs for others, and has not indicated any request to also purchase adaptive equipment for the new automobile as a result of a physical disability related to either feet, hands, eyes, knees, or hips.  In this regard, the Board finds the medical findings more probative. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to automobile and adaptive equipment or adaptive equipment only, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


